Citation Nr: 1527127	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  12-30 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to October 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2015, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Additionally, per his request, the Veteran was afforded a copy of the transcript in May 2015.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dating from June 1998 to October 2011, which were considered in the August 2012 statement of the case, and the March 2015 hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

In October 2014, the Veteran was afforded a VA audiological examination to assess the nature and etiology of his bilateral hearing loss and tinnitus.  At such time, audiometric evaluation revealed a diagnosis of bilateral hearing loss for VA purposes and tinnitus.  With regard to etiology, the VA examiner noted the Veteran's statements concerning progressive hearing loss and tinnitus since service and his claimed in-service exposure to noise from the firing range and maneuvers without the use of hearing protection; however, he concluded that it was not at least as likely as not that the Veteran's bilateral hearing loss and tinnitus were caused by his military service.  By way of rationale, the examiner explained merely, "[b]ased on lack of evidence in the [claims] file and the lack of proximity between the dates of service and the date of this evaluation, it is my opinion that the [V]eteran's complaints of hearing loss and tinnitus are less likely than not related to his military service or his [military occupational specialty] of clerk/photographer."

The Board finds such rationale insufficient as it is unclear what the VA examiner means by "lack of evidence in the [claims] file," given that the Veteran's statements concerning the onset and persistent symptomatology of his hearing loss and tinnitus constitute evidence.  Although the VA examiner noted the Veteran's allegations of onset and persistent symptomatology of hearing loss and tinnitus as well as his statements concerning in-service and post-service noise exposure, the examiner did not adequately address or consider these statements and their significance in his opinion.  Additionally, the examiner cited the "the lack of proximity between the Veteran' service and the date of evaluation" as a factor in his adverse finding.  However, the examiner failed to explain the medical significance of a temporal gap between service and any later treatment, complaints, or diagnoses referable to the claimed disabilities.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, an addendum opinion should be obtained that fully considers and addresses the Veteran's statements and also explains the medical significance, if any, of the time elapsed between service and the Veteran's documented treatment for hearing-related issues.  Such opinion must also provide a detailed explanation for all conclusions reached.

The Board also finds that remand is necessary to obtain outstanding service treatment records.  During the March 2015 hearing, the Veteran testified that he was seen by a doctor at a clinic for a hearing examination during his basic training at Fort Knox, Kentucky.  See Hearing Transcript at 4-6.  The Veteran stated that the clinician told him that he had a hearing issue.  Id.  The Veteran also stated that he asked the clinician to document his findings and include them in his service medical record, and the clinician agreed to do so.  Id.  The Board acknowledges that the Veteran's service treatments have been associated with the claims file.  However, records related to the treatment described by the Veteran at the hearing appear to be missing.  Therefore, on remand, another attempt should be made to locate, if possible, any additional, outstanding service treatment records.

Additionally, the Board's review of the record reveals that the Veteran requested that the RO obtain the record of Dr. S. Greer at Holy Cross Hospital, and that the RO received notice in August 2010 from the hospital that it "did not know the [patient]."  However, the RO never notified the Veteran that it was unable to obtain the records of Dr. Greer, and the Veteran subsequently submitted another VA Form 21-4142 again requesting that the RO obtain Dr. Greer's records, upon which the RO did not take action.  While the Board acknowledges that the January 2011 rating decision denying the Veteran's claims include a notation of "[n]egative response" for Dr. Greer's record, the Board finds such notice inadequate.  Therefore, the RO should provide notice to the Veteran concerning the response it received from Holy Cross Hospital, and the Veteran should be afforded another opportunity to obtain, or to provide updated authorization for, these records.  

Finally, given the time that will pass during the processing of this remand, updated VA treatment records from October 2011 to the present should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding service treatment records related to any treatment the Veteran received during basic training at a base clinic at Fort Knox, Kentucky.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.   Obtain all VA treatment records dated from October 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Send a letter to the Veteran notifying him of the response it received from Holy Cross Hospital concerning the records of Dr. S. Greer.  Such letter should also notify the Veteran that he may submit such records himself or provide an updated VA Form 21-4142 for authorization and release of those records.

4.  After obtaining any outstanding records, return the claims file to the VA examiner who conducted the Veteran's October 2014 audiological examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the October 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After a review of the claims file, to specifically include the Veteran's statements regarding the onset and continuity of his bilateral hearing loss and tinnitus as articulated in the body of this Remand, the examiner should offer an opinion as to whether it is at least as likely as not that such disorders began during service or are otherwise causally related to any incident of service, to include the Veteran's in-service noise exposure.  The examiner should provide a detailed supporting rationale for the opinion expressed.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




